Case 1:19-cv-00289-JJM-PAS Document 22 Filed 09/08/20 Page 1 of 3 PageID #: 698



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

                                                )
 JUAN PIMENTAL,                                 )
     Plaintiff,                                 )
                                                )
       V.                                       )
                                                )
 SELECT PORTFOLIO SERVICING,                    )
 INC.; and DEUTSCHE BANK                        ) C.A. No. 1:19·cv·00289·JJM·PAS
 NATIONAL TRUST COMPANY as                     )
 Ti·ustee foi- the Cei-tificate Holdei-s of    )
 IXIS Real Estate Capital Ti·ust 2005·         )
 HEB, Moi-tgage Pass·Thi-ough                  )
 Ce1-tificates 2005·HE3                        )
       Defendants.                             )
 _______________                               )



                                              ORDER

        On September 1, 2020, this Court granted Juan Pimental's Motion to Remand

 because the amount in controversy of the matter presented in his Amended

 Complaint did not satisfy 28 U.S.C. § 1332 and that, as a result, this Court did not

 have subject-matter jurisdiction over the case.        ECF No. 20.   On the same day,

 Defendants Deutsche Bank National Trust Company Bank as Trustee for the

 Certificate holders of IXIS Real Estate Capital Trust 2005·HE3, Mortgage Pass·

 Through Certificates, Series 2005· HE3 ("Deutsche Bank") and Select Portfolio

 Servicing, Inc. ("SPS") moved for this Court to reconsider its decision. ECF No. 21.

 For the following reasons, the Motion is denied.

       Deutsche Bank and SPS cite St. Paul flllei-cwy Jnde111. Co. v. Red Cab Co., 303

 U.S. 283 (1938) in support of their contention that this Court should base its
Case 1:19-cv-00289-JJM-PAS Document 22 Filed 09/08/20 Page 2 of 3 PageID #: 699



  determination of the amount in controversy in this matter on Mr. Pimental's original

  Complaint, which they allege involves an amount in controversy exceeding the

 jurisdictional amount required by 28 U.S.C. § 1332, rather than Mr. Pimental's

 Amended Complaint, which drops the count allegedly satisfying this requirement.

 Deutsche Bank and SPS point to the seemingly general proposition in Red Cab Co.

 that "[elvents occurring subsequent to the institution of suit which reduce the amount

 recoverable below the statutory limit do not oust jurisdiction." St. Paul Mercw-y

 Indem. Co. v. Red Cab Co., 303 U.S. 283, 289·90 (1938) (citations omitted). However,

 this excerpt is taken from a section of the case discussing rules for cases originally

 brought in federal court, not for cases removed to federal court. Id. at 288·90.

        The next two excerpts cited by Deutsche Bank and SPS are from the section of

 the decision about removal of cases originally filed in state court:

        "And though, as here, the plaintiff after removal, by stipulation, by affidavit,
        or by amendment of his pleadings, reduces the claim below the requisite
        amount, this does not deprive the district court of jurisdiction ... Thus, events
        occuning subsequent to 1·emoval which reduce the amount recoverable,
        whether beyond the plaintiff's control or the result of his volition, do not oust
        the district court's jurisdiction once it has attached."

 Id. at 292·93 (emphasis added).
        Subsequently, the Supreme Court adds that "an amendment in the state court

 reducing the claim below the jurisdictional amount befo1·e removal is pe1-fected is

 effective to invalidate removal and requires a remand of the cause." 303 U.S. at 294

 n.25 (emphasis added) (citations omitted).       This proposition reflects the general

 practice of federal courts in removal cases to look to the entire state court record prior

 to removal, including amendments to the original Complaint, when determining the


                                             2
Case 1:19-cv-00289-JJM-PAS Document 22 Filed 09/08/20 Page 3 of 3 PageID #: 700



  amounts in controversy. 14C Alan Wright & Arthur Miller, Federal Practice and

  P1:·ocedure § 3725.4 (Rev. 4th ed.); see also Ala. G1:·eat S. Ry. Co. v. Thompson, 200

 U.S. 206, 216 (1906).

        The case before this Court was removed after Mr. Pimental filed his Amended

  Complaint.   ECF No. 5 at 155, 316, 321.       Therefore, Mr. Pimental's Amended

 Complaint controls this Court's determination of the amount in controversy in this

 matter and the Motion for Reconsideration is DENIED. ECF No. 20. This matter is

 remanded to Rhode Island Superior Court.



           ORDERED.




 Jo n J. McConne11, Jr.
 Chief Judge
 United States District Court

 September 8, 2020




                                           3
